﻿I shall begin my statement by offering you, Sir, the cordial congratulations of the delegation of the Democratic Republic of Afghanistan on your election to the high office of President of the thirty-ninth session of the General Assembly. We are certain that as a person with outstanding qualities and vast experience, and as a representative of a fellow non-aligned country, you will be able to fulfil your duties with distinction and success. You can fully rely on my delegation's cooperation in the attainment of positive results from the work of this session.
28.	We pay a tribute to your distinguished predecessor, Mr. Jorge Illueca, President of the Republic of Panama, for his responsible and devoted service as President of the thirty-eighth session.
29.	May I also extend our gratitude to the energetic Secretary-General for his selfless and untiring endeavours during the past year on behalf of the international community.
30.	Next year we shall be celebrating the fortieth anniversary of the United Nations. This, in our view, provides an appropriate occasion to review the performance of the United Nations system over the past four decades in order to draw necessary lessons for the enhancement of its role and effectiveness in the achievement of peace, security, justice and development. This should also be an occasion for a determined rededication by Member States to the purposes and principles of the Charter of the United Nations and to their effective implementation.
31.	We fully share the Secretary-General's thoughts in his report on the work of the Organization that "Without the safety net which multilateral organization provides, the world would certainly be a much more dangerous and disorderly place , and that "an extended and tolerable future for all humanity ultimately depends upon our success in making the purposes and principles of the Charter of the United Nations the basis of the day-to-day relations of Governments and peoples". These views are more accurate now than ever before, since the circumstances under which our world is evolving today are far more fraught with a threat to its very existence than they have ever been in the entire history of mankind.
32.	The tremendously huge quantities of destructive war potential accumulated in the aggressive centres of power haunt millions of people all over the world with their unthinkable possibility. Legitimate fear of a complete annihilation of life on earth as a result of an all-out nuclear war has put the struggle for peace and the prevention of such a war at the top of the list of priorities on the human agenda. To be sure, the mere existence of quantitatively and qualitatively large amounts of nuclear weapons is a cause for concern.
33.	The main cause for serious concern, however, is the horrendous policies that advocate the probability of the use of such armaments. The main source of this threat lies in the aggressive and militaristic circles of the imperialist camp, first and foremost the United States, which are willing to use these weapons at their own discretion.
34.	We remain gravely alarmed by such pronouncements as "negotiating from strength", "security through force" and "limited or protracted nuclear war". One would have wished that these doctrines were advanced merely as part of the imperialists' warmongering rhetoric. But the hard facts which have found reflection in the actions and deeds of the imperialist Powers leave virtually no room for wishful thinking.
35.	The regenerated capitalist war industries fed by extra hundreds of billions of dollars have already passed their monstrous products through the assembly lines. The unprecedented build-up of United States interventionist forces in every corner of the world, together with the unleashing of hounds of war in so-called covert operations against innumerable Governments and peoples, has caused immense concern over the not-so-secret intentions harboured by the White House. Despite hapless and futile attempts at adopting peaceable postures, those hidden evil designs found their way out in the form of a gaffe not meant for broadcast. Indeed, we have to worry about our fate and that of the whole world when the buttons of the largest arsenal of nuclear weapons are under the command of those who find it amusing to joke about nuclear warfare.
36.	At a time when the destiny of our planet is toyed with by those who are madly seeking United States unquestionable superiority, hundreds of people in various centres of the world arc sent every day to the valley of death as mere cannon fodder for United States foreign policy.
37.	Thanks to such policies and actions, vitally important bilateral negotiations on strategic arms limitations and disarmament have either been suspended or rendered completely fruitless. The deployment by the United States of large numbers of its first-strike cruise and Pershing H nuclear missiles in several countries of Europe aimed at the Soviet Union and other socialist countries resulted in the suspension of bilateral talks at Geneva.
38.	As if this planet were not enough for the warmongering circles in the United States, a disproportionately extensive plan for the militarization of outer space and introduction of highly sophisticated weapons there has been launched by them.
39.	Here we would like to express our full support for the timely and very important proposals of the Soviet Union, both on the peaceful uses of outer space and on the inadmissibility of State terrorism, put forward by its Foreign Minister, Mr. Gromyko
40.	To avert the danger of a nuclear holocaust and save the earth and the space surrounding it for peaceful uses by this and future generations, all nuclear Powers should in our view positively and effectively respond to the Soviet Union's peaceful demarche, which constitutes yet another valuable step in line with other innumerable important Soviet proposals aimed at the achievement of general and complete disarmament and the strengthening of international security.
41.	The wars of aggression, direct military occupation, undeclared mercenary wars and proxy wars waged by surrogate regimes on behalf of imperialism are taking a heavy toll on peoples who are determined to defend their independence, territorial integrity and national sovereignty. The roars of United States aeroplanes and other military machinery makes the atmosphere of peace tremble on the borders first of one country and then of another.
42.	Repeated attempts are being made further to suffocate the process of detente through a deliberate escalation of tension in Europe and elsewhere.
43.	Accompanying all these are the greedy economic policies applied by the capitalist financial monopolies, which have for many years banked upon the natural and human resources of colonial or newly independent nations and are now out to rob them of whatever has remained in their possession. The unjust burden of debt now weighing on the shoulders of the developing countries is becoming disproportionate as a result of high interest rates and the continuing multifaceted crisis in the world capitalist system.
44.	The irrational squandering of billions of dollars on militarization and the arms race imposed by imperialism takes place while hundreds of millions of people around the world are suffering from poverty, hunger, disease and unemployment.
45.	The gap in the living standards and rates of development between the developed and developing countries has further widened. The imperialist policy of using economic assistance as a means of exerting political pressure on the developing countries is no longer confined to the bilateral co-operation or the capitalist financial institutions, but has been extensively employed to curtail or completely stop the flow of international development assistance to those countries which dare to refuse to submit to their diktat.
46.	The Democratic Republic of Afghanistan, as one such country, has become a victim of these acts of economic pressure and blackmail. This was starkly manifested in the course of the consideration of Afghanistan's country programme by the Governing Council of UNDP.
47.	We would like to warn the developing countries, in particular the least developed and low-income countries, to be vigilant against such policies and urge them to unite for the safeguarding of the rights and interests of all developing nations on the basis of internationally established criteria.
48.	Few other actions could be more inhuman than the denial of the right of a least developed and landlocked nation to development.
49.	Asia, at the heart of which Afghanistan is located, has undergone a period of increased hostilities and confrontation. The traditional hotbeds of tension have been further inflamed while attempts at the creation of new ones have continued unabated.
50.	The Indian Ocean, whose littoral and hinterland States have long striven to turn it into a zone of peace, have witnessed a drastic increase in the naval presence of the United States and expansion of its military bases, particularly on the Mauritian island of Diego Garcia. The efforts which the Ad hoc Committee on the Indian Ocean made on behalf of the United Nations, aimed at convening the international Conference on the Indian Ocean, were frustrated once again by the arrogant and stubborn refusal of the United States to heed the aspirations of all nations concerned. The United States and its allies should not be allowed to delay further the holding of the Conference, which is now proposed by the non- aligned countries of the Ad hoc Committee to be held in the first half of 1985 at Colombo.
51.	Here we should like to reiterate our support for the initiative of Mr. Didier Ratsiraka, President of the Democratic Republic of Madagascar, on the convening of a summit conference of littoral and hinterland States of the Indian Ocean.
52.	The proposal of the Mongolian People's Republic on the signing of a convention on mutual non- aggression and non-use of force in Asia and the Pacific, which enjoys our full support, has not been given, in some quarters, the serious attention this important initiative deserves.
53.	Similar negative responses have been accorded to the repeated peaceful proposals of the three Indo- Chinese countries for the cessation of regional hostilities and the normalization of the situation in the region of South-East Asia. This cool reaction is demonstrated at a time when the imperialist, hegemonist and reactionary designs to topple the legitimate Government of the People's Republic of Kampuchea have met with complete defeat.
54.	We vigorously condemn the indiscriminate shelling of Vietnamese towns and villages by expansionist Chinese circles.
55.	Having been unable to intimidate the Socialist Republic of Viet Nam and to crush the will of the Kampuchean people, these forces are now out to create and provoke new hostilities on the borders of the Lao People's Democratic Republic, by invading its territory and occupying three of its villages.
56.	The Middle East has continued to remain fraught with the danger of major armed conflict. The continued denial of the inalienable rights of the people of Palestine and other occupied Arab territories, including Jerusalem, the Syrian Golan Heights and southern Lebanon, by the Zionist expansionist forces has reduced to naught the possibility of a successful attempt at finding a peaceful solution to the Middle East problem.
57.	The proliferation of Zionist colonial settlements and the increasing violation of the elementary rights of the Palestinian and other Arab peoples of the occupied territories, in complete violation of the Geneva conventions, have continued to be a major source of concern to the international community. The presence of Zionist occupation troops in vast territories of Lebanon not only infringes on the territorial integrity and national sovereignty of Lebanon but also has brought about agony and suffering to the Lebanese and Palestinian civilian populations as never experienced in the past.
58.	The failure of the international community to bring peace to this war-torn region of the world does not simply lie in the intransigent, aggressive and expansionist policies of the Zionist regime but is mainly due to the unconditional political, economic and military support given to the Zionist war machine by United States imperialism. Only such assistance has enabled Israel to defy United Nations resolutions and virtually every other rule of international law. No settlement would be either just or lasting unless it took full account of the attainment by the Palestinian people of their inalienable rights, including their right to establish a national State in Palestine. That constitutes the crux of the Israeli- Arab conflict.
59.	In this context we reiterate our full support for the recent realistic proposals of the Soviet Union aimed at finding a just, comprehensive and lasting solution to the Middle East problem.
60.	It is high time for every measure to be taken to facilitate the holding of an International Peace Conference on the Middle East with the participation of all concerned parties, including the Palestine Liberation Organization [FLO], the sole, legitimate representative of the Palestinian people, as called for by the General Assembly in resolution 38/58 C of 13 December 1983. The bitter tragedy which has befallen the Palestinian people and the populations of other occupied Arab territories should not be allowed to continue. We are confident that the valiant Palestinian people and the peoples of Syria and Lebanon will ultimately foil the imperialist Zionist designs and liberate their lands.
61.	In our neighbourhood, the senseless bloodshed that continues between the two Islamic neighbours, Iran and Iraq, has brought about the consequences feared when this fratricidal war started almost five years ago. Availing itself of the pretext resulting from the turmoil in the Gulf region, United States imperialism and its local lackeys have embarked on the path of drastically increasing military and naval activities and intimidating the countries of the area into military alliances subservient to imperialist countries.
62.	We strongly support the call of a number of independent Arab countries of the area for strict non-interference in the affairs of the region by outside forces.
63.	Another issue of major concern has been the situation in Cyprus, which acquired ominous dimensions in the course of last year. The proclamation of the northern part of Cyprus, which is still under military occupation, as the so-called Turkish Republic of Northern Cyprus has been condemned by the Security Council and, indeed, by the international community at large and has been declared illegal, null and void. We urge the Secretary-General to multiply his efforts towards achieving a solution that would guarantee the independence, territorial integrity, non-alignment and unity of the Republic of Cyprus.
64.	In another country of the Mediterranean region, the fraternal Libyan Arab Jamahiriya, secret plots of imperialism aimed at the destabilization of that country's popular Government have been accompanied by open acts of aggression and provocation from the air, sea and land.
65.	While commending the sober-minded attitude of the Democratic People's Republic of Korea towards the peaceful reunification of the Korean peninsula, we consider the recent proposals of that country for the launching of tripartite negotiations on the problem as a major stride towards the attainment of an early solution of the problem.
66.	Next year we shall be celebrating the twenty- fifth anniversary of the adoption by the General Assembly of the Declaration on the Granting of Independence to Colonial Countries and Peoples. This major achievement of the United Nations has brought about the anticipated results that have drastically changed the shape of international relations and world politics.
67.	Of disappointment to conscious humanity, however, is the failure of the United Nations to implement that Declaration with regard to Namibia and certain other Territories. The heroic struggle of the Namibian people, under the leadership of their sole legitimate representative, the South West Africa People's Organization with the full sup-port of the overwhelming majority of nations, has been rendered ineffective due to the intransigent colonialist policies of the South African racists, relying on the all-sided support of United States imperialism. This problem, which falls within the purview of United Nations direct responsibility, has defied solution to this day, in spite of the diplomatic maturity and flexibility displayed by the SWAPO leadership.
68.	The situation within South Africa has also deteriorated very sharply. The sham elections conducted with the blessing of the United States met their deserved fate of the total failure of this propaganda ploy. The barbarity and savagery with which the rulers of the abhorrent apartheid system are suppressing the recently escalated struggle of the people of South Africa against the inhuman and unbearable conditions of the vast majority of the people once again put at the forefront of international attention the urgent need for complete eradication of the abominable phenomenon of from our planet. Nothing can justify any further delay in taking effective action under Chapter VII of the Charter of the United Nations to do away with one of the most horrendous features of the history of mankind. We hail the people of South Africa and their vanguard, the African National Congress of South Africa, for their heroism in fighting against the greatest odds. 
69.	Acts of aggression and intimidation still continue against the front-line States, particularly Angola, Mozambique and Lesotho.
70.	In conformity with the principles of our foreign policy, we call for recognition of the right of the people of the Saharan Arab Democratic Republic to self-determination, the exercise by the people of Puerto Rico of their right to self-determination and independence, and the restitution of the three Malagasy Islands to the Democratic Republic of Madagascar.
71.	Turning to Central America and the Caribbean, we cannot but vividly express deep wrath and indignation at the piratic aggression of the United States against the Government and people of Grenada and the continued occupation of their territory. To allow the United States to get away with such manifestations of gunboat diplomacy is to expose other independent and nationalist Governments of the region to the threat of similar actions by the United States. We demand the immediate and unconditional withdrawal of all occupation forces from Grenada.
72.	We also demand the cessation of the imperialist blockade of Cuba and the return to it of its territory occupied by United States naval facilities at Guantanamo.
73.	The undeclared war fought against revolutionary Nicaragua by the paid mercenaries of the United States continues to bear grave consequences for the prospects of peace in Central America.
74.	The flexibility and co-operation demonstrated by the Government of Nicaragua, both within the process of negotiations initiated by the Contadora Group and in bilateral discussions with the United States, are worthy of praise. We hold the rigid and obstinate position adopted by the United States and some other countries at its urging responsible for the continuation of hostilities in the area.
75.	We are firmly of the opinion that the present situations prevailing in some of the countries neighbouring Nicaragua have their roots in imperialist interference and the deplorable socio-economic and political conditions existing in those countries. Any attempt at improving that situation should be aimed at the cessation of imperialist interference and the introduction of necessary and fundamental changes on the basis of the interests and aspirations of the vast majority of the people of those countries.
76.	Our strong solidarity with all national liberation movements representing such interests and aspirations in this region or other parts of the world is based on our respect for the right of nations to self- determination.
77.	It is a regrettable fact that despite our hopes to the contrary the period since the thirty-eighth session of the General Assembly has not witnessed a decrease in the tension in the region of South-West Asia. This has hampered our sincere efforts to create an atmosphere of trust and confidence conducive to constructive negotiations between the Democratic Republic of Afghanistan and two of its neighbouring countries. The undeclared war against the Democratic Republic of Afghanistan, which is master-minded by those in aggressive circles in the United States and their hegemonist and reactionary accomplices as a regional extension of the global imperialist design to destabilize and subdue independent and sovereign nations with the aim of forcing those nations into the militarist imperialist orbit, is continuing unabated. Ever-increasing evidence is accumulating which testifies to the fact that State terrorism has become instrumental in carrying out United States policy against my country. This unholy war, which is acquiring ever-greater dimensions, constitutes an obstacle to the conclusion of an agreement which will serve as a solid basis for the strengthening of peace and stability in our region.
78.	As a result of this destructive, inhuman and medieval aggression, which is anti-civilization, carried out from the territories of Pakistan and Iran, the people of Afghanistan have suffered losses of enormous proportions. Thousands of innocent people, including children, women and the elderly, among them 200 clergymen, have been murdered, and public and private property, including scores of mosques and holy places, more than half of the schools of the country, half of the Government- owned trucks, and 104 hospitals and medical centres, as well as communication lines, bridges, highways and hydroelectric and thermal power installations of the country, have been destroyed. The total cost to the national economy of our country of this destruction is almost 34 billion Afghanis, which is equal to three fourths of the total development investment made during the 20 years before the 27 April 1978 revolution.
79.	Psychological warfare constitutes an important, integral part of the aggression against the Democratic Republic of Afghanistan. The huge propaganda machinery of imperialism, hegemonism and reaction, in its drive to distort the realities in and around Afghanistan, resorts to slander and outright fabrications which have by now acquired fantastic dimensions. For example, if the lies spread by this propaganda machinery are to be believed, most of the leaders of the Democratic Republic of Afghanistan must be dead—killed not just once but many times over. In the same vein the greater part of the territory of the country must be under the control of the counter-revolution, the armed forces of the country must have been annihilated five times over and all the population of Afghanistan must have been eliminated not once but twice.
80.	Having realized the absurdity of such fabrications, the propaganda machinery of imperialism, hegemonism and reaction has recently resorted to other forms of naked lies, among them the hullabaloo about the alleged shortage of foodstuff in the Democratic Republic of Afghanistan. It is possible that such propaganda efforts may have given a distorted image of the situation in my country. Therefore, I should like to point out briefly some of the achievements of our people since the national democratic April revolution.
81.	As a result of the revolution, the social and class configuration of Afghan society has been transformed and a new socio-political system based on the democratic nature of the revolution has been created. The National Fatherland Front, of which the People's Democratic Party of Afghanistan is also a member, has mobilized well over half a million militant Afghans in the form of collective and individual members to spearhead the work and struggle to build a new society in Afghanistan.
82.	State power has been consolidated all over the country and the Law of Local Organs of State Power and Administration, providing &r direct participation by the people in the affairs of their locality and the country as a whole, is being successfully implemented. In addition to the heroic armed forces, revolution defence groups, self-defence groups, soldiers of the revolution, tribal regiments, people's militia groups and social-order brigades are victoriously safeguarding the gains of the revolution. As a result, during this year large formations of the counter-revolution have been annihilated, but different forms of subversive and terroristic activities are still continuing by some remnants of criminal bandits.
83.	Despite the continuation of the undeclared war, achievements in the socio-economic development of the country have been significant. During the year that ended on 20 March 1984, the gross national product and the national income of the country increased by 6 per cent and 4.5 per cent, respectively, over the previous year. This means that during this year more goods were produced and services rendered than during the years before the revolution.
84.	Since the victory of the revolution, 1,274 agricultural co-operatives and thousands of peasants' committees have been established. Different stages of democratic land and water reforms are being success-fully implemented, agricultural production has in-creased and the volume of industrial output is greater than in previous years. Education and public health services are expanding and the campaign against illiteracy is gaining momentum. Already more than a million people have become literate, and it is planned to eradicate illiteracy by the year 1986 in the cities, and by the year 1990 throughout the country. Right now, 233,300 persons are enrolled in 11,107 literacy courses throughout the country.
85.	The Democratic Republic of Afghanistan is a peaceful, non-aligned country and is determined to remain so. Our uncompromising love for the independence and territorial integrity of our country is a matter of record in the history of the struggle of our people to preserve its freedom and dignity and safeguard and defend its frontiers. Many great challenges have been posed to our liberty and sovereignty, but they have been dealt fatal blows by our unfailing determination to safeguard what we consider not only our birth right but also an indivisible part of our tradition, culture and religion.
86.	Pages of our proud 5,000-year history document this brilliant aspect of Afghan patriotism. It is in this context that the strong will of our people to rebuff the imperialistic, hegemonistic and reactionary undeclared war can be explained. Over six years of subversion, coercion, attempts at destabilization, outright aggression and total economic blockade have failed to give any effect to the illusions harboured by our enemies.
87.	The people of Afghanistan are already reaping the fruits of their revolution and are prepared to make further sacrifices to safeguard their socio-political system. Let me state once again before this international gathering that the people of Afghanistan will never be deterred from the principled path they have chosen. No one should doubt our unswerving resolve to stand firm in the face of outside pressure and intimidation.
88.	Notwithstanding this, the Democratic Republic of Afghanistan has, with revolutionary sincerity, conducted earnest and serious negotiations with Pakistan, through the Personal Representative of the Secretary-General, with a view to finding a negotiated settlement to the outstanding problems between the two countries. I should like to recall the two well- known proposals, dated 15 May 1980 and 24 August 1981, put forward by my Government to that end. We have given full proof of our flexibility and political will to achieve an early solution of the present appalling situation around my country. We are for concrete actions. We believe that if words are not followed by deeds they have no value at all. If one speaks of peace and is engaged in aggression in its various forms that can only be a manifestation of hypocrisy and demagoguery.
89.	The Democratic Republic of Afghanistan, in line with its foreign policy, is honestly and sincerely for the peaceful solution of the situation around Afghanistan. Should the other countries involved so desire, they will find us prepared to meet them halfway. This course, we believe, corresponds exactly with the aspirations and interests of our peoples and certainly serves the cause of peace in our region.
90.	Thanks to our co-operation and understanding, the Secretary-General has been able to pursue his good offices, which in our view have thus far yielded positive results. We are confident that, with the good will and sincerity of the States concerned, we shall be able to achieve further progress. We deem it appropriate to place on record our gratitude and thanks to the Secretary-General and his Personal Representative for their commendable endeavours in this regard.
91.	To conclude my statement, I should like to quote the following words of Babrak Karmal, General Secretary of the Central Committee of the People's Democratic Party of Afghanistan and President of the Revolutionary Council of the Democratic Republic of Afghanistan:
"Elimination of poverty, disease and economic backwardness, ignorance and illiteracy, unemployment and inequality, national and social oppression in Afghanistan; creation of an independent national economy; acceleration of the pace of economic growth on the basis of scientific socioeconomic development plans, including the establishment of an independent national industry and the industrialization of the country; and raising the living standard of the masses of the people are general goals of the April Revolution."
